Name: Commission Directive 1999/101/EC of 15 December 1999 adapting to technical progress Council Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  organisation of transport
 Date Published: 1999-12-28

 Avis juridique important|31999L0101Commission Directive 1999/101/EC of 15 December 1999 adapting to technical progress Council Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles (Text with EEA relevance) Official Journal L 334 , 28/12/1999 P. 0041 - 0042COMMISSION DIRECTIVE 1999/101/ECof 15 December 1999adapting to technical progress Council Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by European Parliament and Council Directive 98/91/EC(2), and in particular Article 13(2) thereof,Having regard to Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles(3), as last amended by Commission Directive 96/20/EC(4), and in particular Article 3 thereof,Whereas:(1) In the framework of the EC type-approval of exhaust systems as separate technical units (replacement exhaust systems), it appears to be extremely difficult to select a vehicle which meets the current requirements. It is therefore necessary to adapt the definition of a representative vehicle as to ensure that the submitted vehicle complies with the conformity of production requirements relating to the permissible sound level.(2) Certain references introduced by Council Directive 92/97/EEC(5), amending Directive 70/157/EEC, require an update.(3) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress set up under Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II and III to Directive 70/157/EEC are hereby amended in accordance with the Annex to this Directive.Article 21. With effect from 1 April 2000, Member States may not, on grounds relating to the permissible sound level or the exhaust system:- refuse to grant EC type-approval or national type-approval in respect of a type of vehicle or a type of exhaust system,or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of exhaust systems,if the vehicles or exhaust systems meet the requirements of Directive 70/157/EEC, as amended by this Directive.2. With effect from 1 October 2000, Member States:- shall no longer grant EC type-approval,and- shall refuse to grant national type-approvalfor a type of vehicle and for a type of exhaust system, if the requirements of Directive 70/157/EEC, as amended by this Directive, are not fulfilled.3. Notwithstanding paragraph 2, for the purposes of replacement parts, Member States shall continue to grant EC type-approval, and to permit the sale or entry into service, of exhaust systems in accordance with previous versions of Directive 70/157/EEC, provided that such exhaust systems:- are intended to be fitted to vehicles already in use,and- comply with the requirements of that Directive which were applicable when the vehicles were first registered.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 March 2000. They shall forthwith inform the Commission thereof.They shall apply these provisions with effect from 1 April 2000.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 15 December 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.(3) OJ L 42, 23.2.1970, p. 16.(4) OJ L 92, 13.4.1996, p. 23.(5) OJ L 371, 19.12.1992, p. 1.ANNEX1. Annex II to Directive 70/157/EEC is amended as follows:(a) item 2.3.3 is replaced by the following: "2.3.3. A vehicle representative of the type to which the system is to be fitted, which meets the requirements of item 4.1 of Annex III, part I.";(b) the following item 5.1.3 is added: "5.1.3. Exhaust systems shall be carefully installed on the vehicle. In particular, it shall be checked that the complete exhaust system will not noticeably leak after installation."2. Annex III to Directive 70/157/EEC is amended as follows:(a) in part I, item 1 the words: "pursuant to sections 7.3.5 and 7.4.3 of Annex I" shall be replaced by "pursuant to item 7 of Annex I";(b) in part II, item 1 the words: "pursuant to sections 6.3.5 and 6.4.3 of Annex II" shall be replaced by "pursuant to item 7 of Annex II".